IN THE SUPREME COURT OF THE STATE OF DELAWARE


  SHAWN BRITTINGHAM,                      §
  and CHRISTOPHER STORY,                  §     No. 477, 2014
                                          §
         Plaintiffs Below,                §
         Appellants,                      §     Court Below:
                                          §
         v.                               §     Superior Court of the
                                          §     State of Delaware, in and for
  WILLIAM TOPPING, in his                 §     Sussex County
  capacity as Chief of Police of the      §
  Town of Georgetown and                  §
  Individually; RALPH W. HOLM,            §     C. A. No. S11C-01-004 RFS
  In his capacity as Captain of the       §
  Georgetown Police Department and        §
  Individually, and the TOWN OF           §
  GEORGETOWN, a municipal                 §
  Corporation,                            §
                                          §
         Defendants Below,                §
         Appellees.                       §

                                 Submitted: March 11, 2015
                                   Decided: April 7, 2015

  Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                        ORDER

         This 7th day of April 2015, the Court, having considered this matter on the

briefs and the oral arguments of the parties, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Superior Court

in its Order of July 31, 2014;
        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the

Superior Court be, and the same hereby are, AFFIRMED.

                                     BY THE COURT:



                                     /s/ Karen L. Valihura
                                            Justice




                                        2